Determination of respondent Secretary of State, made on or about July 17, 1973, denying petitioner’s application for a license as a representative broker, annulled, on the law, and the matter remanded to respondent for reconsideration on the basis of a new hearing, without costs and without disbursements. Petitioner, a licensed real estate broker, was denied a license as a representative broker of a named corporation. The proposed method of operation outlined by petitioner to respondent involved the furnishing to prospective customers, for a stated fee, of rental opportunities in particular areas. Formal hearing was' waived by petitioner and respondent ruled on the basis of what was submitted that the proposed method “was nothing more than an attempt to receive compensation for services not rendered ” and “ nothing more than the perpetration of a fraud upon the public.” The record is barren of anything which might sustain this conclusion; indeed, what is presented by respondent consists of surmise and speculation so that the determination is not reviewable in the ordinary manner. It may be that upon a hearing respondent will be able *679to develop a record capable of supporting denial of the application, and respondent may have the opportunity so to do. However, as matters now stand, the determination is completely arbitrary and without rational support. No statute, rule or regulation interdicting petitioner’s proposed method of operation has been revealed to us. The hearing and disposition based thereon shall proceed without inordinate delay. Concur — McGivern, P. J., Markewich, Nunez, Murphy and Steuer, JJ.